Title: To John Adams from James Warren, 8 – 9 May 1776
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Watertown May 8th: 1776
     
     Since my last we have the formidable Accounts of the Exertion of the powers and Malice of Britain which I suppose have reached you by this time or will tomorrow. It is reported here that the Fleet and Army are arrived at Hallifax and are determined to Attack this Colony again. This is Confirmed by some deserters from the Ship below who say that they have heard the Officers talk of their Expectations of the Fleet here. All serves only to Confirm me in the Sentiment I have ever had that they would return here. Could it ever be supposed that any good policy would ever Operate so strongly as revenge and the National pride or rather the pride of the Ministry, Army &c. Would the loss of 10,000 Men be of any Consequence Compared with a Chance of repairing the disgrace suffered here. If I am right and they come again we are Certainly in A miserable situation to receive them, our Men and army gone to the Southward, and our Militia yet in A broken state. We should certainly have more of the Continental Forces here and an Officer of Spirit to Command them, or they will signify nothing. We are going on pretty well with the Fortifications of Boston. The works at the Castle, Dorchester, Noddles Island &c. are in good forwardness and will soon be able to make A defence. We have ordered Hulks to be sunk, Fire Ships to be prepared, and two row Gallies to be built. We do all we can with little or no assistance from the Continent. Is not Boston and this Colony of as much Consequence as New York. Upon my word I think they are and at least as much Exposed. You must not be Surprized if after all our warning and Care you should hear some of the most Considerable Towns are destroyed, and the Country ravaged before we shall be able to stop them. The Continental Army have got our Tents, our arms, our Men our Ammunition, and Cannon. We are in A worse Situation than 12 Months ago, but I will say no more on this subject, only that we have ordered Another Regiment to be raised of which Marshal has the Command, and a regiment Consisting of 7 Companies of Artillery to be Commanded by T: Crafts, as Lt. Colonel and Trott as Major. I wish things had been more Agreable to you with regard to certain appointments in a Certain Court but they are going from bad to worse. So barren is our poor Country that they have been Obliged to appoint the most unsuitable Man in the world. He had no suspicion of it before hand. He reasonably supposed that many Blockheads might be hit on before it came to his turn. He had therefore no opportunity to prevent it. He is therefore Embarrassed beyond measure. He fears your displeasure. He is puzzled with the Solicitations of Friends or those who would get clear of this matter, but his Conscience tells him he will by Accepting Injure his Country, and Expose himself. He must therefore decline and you must excuse his Conduct upon these principles.
     Nothing is yet done about the Tenure of Commissions &c. You must therefore be at the Mercy of  &c. But the Major says things shall soon be set right. I thank you for the Pamphlet. I like it very well in general. I am not certain I should agree with the Author in three Branches of Legislature. I am at present Inclined to think two properly formed may do as well.
     I last saturday Evening received from the President your resolve Accepting my resignation. This may be ranked among the Minutiae, but it seems to me a little hurried and huddled no determination what is to be done with the money in my hands. I have 40,000 dollars here which are wanted but I have no Authority to act till somebody supplies this place. Surely it must be supplied. I am glad to see the Spirit in the Southern Governments. I am afraid they will all get the start of Congress in declarations of Independence. We are certainly Unanimously ripe here for the grand Revolution. I have tryed to get Instructions for you, but have been so sick for 3 weeks past as not to be fit for Executeing any thing, and the Major thinks we had better have the Instructions of our Towns for that, and the purpose of Assumeing Government. We rise to day or Tomorrow, and are to have a full Representation. As the Law stood 30 Freeholders and Inhabitants were to send one, and 120 2 Members. Being threatned to be overun from the Frontiers the County of Essex stirred themselves and sent A Petition well supported for A more equal representation. This produced a new Act by which every 220 may send 3, 320–4, and so on so we are to have A House full.
     I have Just received yours of the 22d. The weather is so Bad that I keep House this Afternoon. I sent it to the Major to read. I hope something yet will be done. I Improve your Letters to do A great deal of good. I have spoke for a Copy of the report you mention and Engaged A plan of the harbour of Boston. If I am not disappointed you will find them Inclosed.
     Your Letters hold up to view many Important matters, and never fail to please me. I am Intirely of your Sentiments with regard to the Advantages of some measures, and disadvantages of Others, but Time will only permit me to Inform you that the only News we have is that Capt. Tucker in the Schooner Manly used to Command yesterday took two Brigantines one from Ireland with Provisions and goods, and the Other from Fial Fayal with wine, and got them safe into Lyn. One of them he took close by the Light House while the Man of War fired at him. While I am writeing there is a fireing of Cannon below. What that is I know not. Perhaps I may give you more news in the morning. I am with regard to all Friends perticularly Mr. Adams and Mr. Gerry, Yours sincerely,
     
     Nothing new this morning. Mrs. W desires her Compliments and Thanks for the excellent Letter she received sometime ago.
     I am not fond of English or French Tyranny, tho’  if I must have one, I should prefer the last. I dont want a French Army here, but I want to have one Employed against Britain, and I doubt whether that will ever be done till you make A more Explicit declaration of Independence than is in your privateering Resolves, or those for Opening the Ports. You will never be thought in Earnest, and fully determined yourselves, and to be depended on by others till you go further.
     Mr. Bowdoin has carried away some days ago the Resolve and plan and has disappointed you by not returning it.
    